EXHIBIT 10.23

 

PURCHASE AND SALE AGREEMENT

 

Between

 

BOSTON EDISON COMPANY

 

and

 

TRANSCANADA ENERGY LTD.

 

June 23, 2004



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1 - DEFINITIONS    1 ARTICLE 2 - PURCHASE AND SALE    3

2.1

  The Sale    3 ARTICLE 3 - PURCHASE PRICE AND CLOSING    3

3.1

  Purchase Price    3

3.2

  Closing    3

3.3

  Deliveries by the Seller    3

3.4

  Deliveries by the Buyer    3 ARTICLE 4 - CONDITIONS TO SALE    4

4.1

  Conditions to Obligations of both Parties    4

4.2

  Conditions to Obligation of the Seller    4

4.3

  Conditions to Obligation of Buyer    5

4.4

  Obligation with Respect To Conditions    5 ARTICLE 5 - REPRESENTATIONS AND
WARRANTIES    6

5.1

  Representations and Warranties of Both Parties    6

5.2

  Additional Representations and Warranties of Buyer    6

5.3

  Additional Representations and Warranties of Seller    7

5.4

  Survival of Representations and Warranties    7 ARTICLE 6 - COVENANTS    8

6.1

  Seller’s Covenants with Respect to the OSP Contracts    8

6.2

  Buyer’s Covenants.    8

6.3

  Consents and Approvals    9

6.4

  Taxes    9 ARTICLE 7 - INDEMNIFICATION    9

7.1

  Indemnification by Buyer    9

7.2

  Indemnification by the Seller    9

7.3

  Indemnification Procedures    10 ARTICLE 8 - TERMINATION    10

8.1

  Grounds for Termination Prior to Closing    10

8.2

  Effect of Termination.    11 ARTICLE 9 - GENERAL PROVISIONS    11

9.1

  Expenses    11

9.2

  Further Assurances    11

9.3

  Entire Agreement    11

9.4

  Notices    11

9.5

  Announcements    12

9.6

  Benefit of the Agreement    12

9.7

  Time    12

9.8

  Assignment    12

9.9

  Counterparts    12

9.10

  Severability    13

9.11

  Amendments and Waivers    13

9.12

  Headings    13

9.13

  Interpretation    13

9.14

  Statutory References    13

9.15

  Funds    13

9.16

  Exhibits    14

9.17

  No Drifting Presumption    14

9.18

  Governing Law    14

 

EXHIBIT A     OSP CONTRACTS EXHIBIT B     ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT C     ENTITLEMENT PAYMENT AGREEMENT EXHIBIT D     INTERIM PERIOD
EXHIBIT E     CONSENT AND RELEASE FROM OSP EXHIBIT F     CONSENT AND RELEASE
FROM OSP II



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

Purchase and Sale Agreement made on this 23rd day of June, 2004 by and between
TransCanada Energy Ltd., a Canadian corporation (the “Buyer”) and Boston Edison
Company, a Massachusetts corporation (the “Seller”), each individually a “Party”
and collectively the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Seller is party to certain power contracts described in Exhibit A
to this Agreement (the “OSP Contracts”); and

 

WHEREAS, pursuant to a solicitation process commenced in October, 2003, the
Seller solicited competitive bids for certain power supply contracts; and

 

WHEREAS, the Seller and the Buyer desire to enter into this Agreement (to
establish the terms of the purchase and sale of the OSP Contracts;

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller and the Buyer agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

1.1 Definitions

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith, all capitalized terms shall have the meanings ascribed
thereto as follows:

 

  (a) “Affiliate” has the meaning ascribed to that term by the Securities
Exchange Act of 1934;

 

  (b) “Agreement” means this agreement and all amendments made hereto in
accordance with the provisions hereof;

 

  (c) “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement attached as Exhibit B between the Buyer and the Seller;

 

  (d) “Business Day” means any day other than a Saturday, Sunday or holiday
which is recognized in The Commonwealth of Massachusetts;

 

  (e) “Claims” shall mean any and all losses, damages, costs, expenses, injuries
of any kind or character, claims, actions, causes of action, demands, fees
(including, without limitation, all legal and other professional fees and
disbursements, court costs and experts’ fees), levies, taxes, judgments, fines,
charges, deficiencies, interest, penalties and amounts paid in settlement,
whether arising in equity, at common law, by statute, or under the law of
contract, tort (including, without limitation, negligence and strict liability
without regard to fault) or property law, of every kind or character;

 

Page 1



--------------------------------------------------------------------------------

  (f) “Closing” has the meaning ascribed to that term in Section 3.2;

 

  (g) “Closing Conditions” has the meaning ascribed to that term in Section 3.2;

 

  (h) “Closing Date” has the meaning ascribed to that term in Section 3.2;

 

  (i) “Consent and Release Agreements” means the Consent and Release Agreements
attached as Exhibits E and F;

 

  (j) “Encumbrances” means any mortgages, pledges, liens, security interests,
assessments, encumbrances and charges of any kind;

 

  (k) “Entitlement Payment Agreement” means the Entitlement Payment Agreement
between Buyer and Seller attached as Exhibit C;

 

  (1) “FERC” means the Federal Energy Regulatory Commission;

 

  (m) “Form W-8BEN” means Form W-8BEN attached as Exhibit G or any successor
form thereto;

 

  (n) “Interim Period” has the meaning ascribed to that term in Exhibit D;

 

  (o) “Interim Period Refund” has the meaning ascribed to that term in Exhibit
D;

 

  (p) “MDTE” means the Massachusetts Department of Telecommunications and
Energy;

 

  (q) “OSP” means Ocean State Power, a Rhode Island partnership and party to one
of the OSP Contracts;

 

  (r) “OSP II” means Ocean State Power II, a Rhode Island partnership and party
to one of the OSP Contracts;

 

  (s) “OSP Contracts” has the meaning ascribed to that term in the Recital;

 

  (t) “Purchased Assets” means all right, title and interests of the Seller in
and to and all liabilities and obligations of the Seller under the OSP
Contracts;

 

  (u) “Purchase Price” has the meaning ascribed to that term in Section 3.1;

 

  (v) “Taxes” means all taxes, charges, fees, levies, penalties or other
assessments imposed by any United States federal, state or local or foreign
taxing authority, including, but not limited to, income, excise, property,
sales, transfer, franchise, payroll, withholding, social security or other
taxes, including any interest, penalties, or additions attributable thereto.

 

Page 2



--------------------------------------------------------------------------------

ARTICLE 2 - PURCHASE AND SALE

 

2.1 The Sale

 

Upon the terms and subject to the satisfaction of the conditions set forth
herein and effective as of the Closing Date, the Seller will permanently assign,
convey, transfer and deliver to the Buyer and the Buyer will purchase and
acquire from the Seller, free and clear of all Encumbrances, all of the Seller’s
right, title and interest in the Purchased Assets. Subject to the provisions of
Section 7.2, the Parties acknowledge and agree that, from and after the Closing
Date, the Seller shall have no further obligations or liabilities under the OSP
Contracts except for such obligations and liabilities arising prior to the
Closing Date.

 

ARTICLE 3 - PURCHASE PRICE AND CLOSING

 

3.1 Purchase Price

 

The purchase price to be paid for the Purchased Assets shall be one dollar (the
“Purchase Price”), the receipt of which is hereby acknowledged.

 

3.2 Closing

 

Upon the terms and subject to the satisfaction of the conditions contained in
Article 4 (the “Closing Conditions”), the closing of the sale of the Purchased
Assets contemplated by this Agreement (the “Closing”) will take place at
Seller’s offices in Boston, Massachusetts at 10:00 a.m. (local time) on such
date as the Parties may agree, which date is as soon as practicable but no later
than fifteen (15) Business Days following the date on which all of the Closing
Conditions have been satisfied or waived; or at such other place or time as the
Parties may agree. The date and time at which the Closing actually occurs is
herein after referred to as the “Closing Date”.

 

3.3 Deliveries by the Seller

 

At the Closing, the Seller shall deliver or cause to be delivered to the Buyer
the following:

 

  (a) the Assignment and Assumption Agreement, duly executed by the Seller;

 

  (b) the Entitlement Payment Agreement, duly executed by the Seller;

 

  (c) the Officer’s certificate referred to in Section 4.3(a); and

 

  (d) the Consent and Release Agreements, duly executed by Seller and OSP or OSP
II, as the case may be.

 

3.4 Deliveries by the Buyer

 

At the Closing, the Buyer shall deliver or cause to be delivered to the Seller
the following:

 

  (a) the Assignment and Assumption Agreement, duly executed by the Buyer;

 

  (b) the Entitlement Payment Agreement, duly executed by the Buyer;

 

  (c) the Officer’s certificate referred to in Section 4.2(a); and

 

  (d) a completed Form W-8BEN.

 

Page 3



--------------------------------------------------------------------------------

ARTICLE 4 - CONDITIONS TO SALE

 

4.1 Conditions to Obligations of both Parties

 

The obligations of the Buyer and the Seller under this Agreement are subject to
the fulfillment and satisfaction, on or prior to the Closing Date, of each of
the following obligations, any one or more of which may be waived, in whole or
in part, only in writing by both the Buyer and the Seller:

 

  (a) No Restraining Proceedings. No preliminary or permanent injunction or
other order or decree by any court of competent jurisdiction or any governmental
entity which prevents the consummation of the sale of the Purchased Assets
contemplated hereby shall have been issued and remain in effect (each Party
agreeing to use its reasonable best efforts to have any such injunction, order
or decree lifted) and no statutes, rule or regulation shall be enacted by any
state or federal government or governmental agency in the United States which
prohibits the consummation of the sale of the Purchased Assets.

 

  (b) Governmental Approvals. All the approvals and authorizations required for
the effectiveness of this Agreement and for the performance by the Seller and
the Buyer of their respective obligations under this Agreement, shall have been
received in a form reasonably acceptable to the Buyer and the Seller,
specifically including final approvals of the MDTE and the FERC, and are no
longer subject to reconsideration or appeal.

 

  (c) NEPOOL/ ISO. Any and all necessary filings or notices shall have been
given or made with the New England Power Pool and/or the New England Independent
System Operator and any and all approvals or authorizations concerning the
transaction contemplated by this Agreement shall have been received in a form
reasonably acceptable to each Party.

 

4.2 Conditions to Obligation of the Seller

 

The obligations of the Seller under this Agreement are subject to the
fulfillment and satisfaction, on or prior to the Closing Date, of each of the
following conditions, any one or more of which may be waived, in whole or in
part, only in writing by the Seller:

 

  (a) Representations, Warranties and Covenants True at the Closing Date.
(i) All representations and warranties of Buyer contained in Sections 5.1 and
5.2 of this Agreement shall be true and correct in all material respects as of
the date when made and at and as of the Closing Date as though such
representations and warranties had been made or given on such date (except to
the extent such representations and warranties specifically pertain to an
earlier date), except (x) for changes contemplated by this Agreement and
(y) where the failure to be true and correct will not have a material adverse
effect on the business, property, financial condition, results of operations or
prospects of Seller, or on the Seller’s rights under this Agreement; (ii) Buyer
shall have performed and complied with, in all material respects, its

 

Page 4



--------------------------------------------------------------------------------

obligations that are to be performed by or complied with prior to or on the
Closing Date; and (iii) Buyer shall have delivered a certificate signed by one
of its duly authorized officers certifying as to the fulfillment of the
conditions set forth in the foregoing clauses (i) and (ii).

 

  (b) Consents/ Releases. All consents, approvals and releases for the
transactions contemplated hereby under the terms of the OSP Contracts or any
other related agreement have been obtained in a form satisfactory to the Seller,
including without limitation the Consent and Release documents executed by OSP
and OSP II which are attached as Exhibits E and F.

 

4.3 Conditions to Obligation of Buyer

 

The obligations of Buyer under this Agreement are subject to the fulfillment and
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any one or more of which may only be waived in writing, in whole or
in part, by Buyer:

 

  (a) Representations, Warranties and Covenants True at the Closing Date.
(i) All representations and warranties of the Seller contained in Sections 5.3
(a), (c) and (e) of this Agreement shall be true and correct in all respects and
all other representations of the Seller contained in Sections 5.1 and
Section 5.3 (b) and (d) of this Agreement shall be true and correct in all
material respects, when made and at and as of the Closing Date as though such
representations and warranties had been made or given on such date (except to
the extent such representations and warranties specifically pertain to an
earlier date), except (x) for changes contemplated by this Agreement and
(y) where the failure to be true and correct will not have a material adverse
effect on the OSP Contracts or the Buyer’s rights under this Agreement; (ii) the
Seller shall have performed and complied with, in all material respects, its
obligations that are to be performed or complied with by it prior to or on the
Closing Date; and (iii) the Seller shall deliver a certificate signed by one of
its duly authorized officers certifying as to the fulfillment of the conditions
set forth in the foregoing clauses (i) and (ii).

 

  (b) Encumbrances. There shall be no Encumbrances on the Purchased Assets.

 

4.4 Obligation with Respect To Conditions

 

The Seller and the Buyer shall each use reasonable efforts to obtain all of the
foregoing approvals and authorizations and to otherwise satisfy the foregoing
conditions. Each Party agrees to promptly advise the other of the fulfillment or
waiver of any condition and any material events associated with such conditions,
and further each Party agrees to promptly notify the other in the event that
such Party determines that any required consent or government approval or
authorization is not acceptable to such Party.

 

Page 5



--------------------------------------------------------------------------------

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES

 

5.1 Representations and Warranties of Both Parties

 

Each Party hereby represents and warrants to the other that:

 

  (a) It is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization and is duly qualified to do business in all
jurisdictions where such qualification is required.

 

  (b) It has full power and authority to enter this Agreement and perform its
obligations hereunder. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action and do not and will
not contravene its organizational documents or conflict with, result in a breach
of, or entitle any party (with due notice or lapse of time or both) to
terminate, accelerate or declare a default under, any agreement or instrument to
which it is a party or by which it is bound. The execution, delivery and
performance by it of this Agreement will not result in any violation by it of
any law, rule or regulation applicable to it. It is not a party to, nor subject
to or bound by, any judgment, injunction or decree of any court or other
governmental entity, which may restrict or interfere with the performance of
this Agreement by it. This Agreement has been duly and validly executed and
delivered on its behalf and is its valid and binding obligation and is
enforceable against it in accordance with its terms, except that such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting or relating to the enforcement of
creditor’s rights generally or general principles of equity.

 

  (c) Except for the approvals of the FERC and MDTE, no consent, waiver, order,
approval, authorization or order of, or registration, qualification or filing
with, any court or other governmental agency or authority is required for the
execution, delivery and performance by such Party of this Agreement and the
consummation by such Party of the transactions contemplated hereby. No
agreement, consent or waiver of any party to any contract to which such Party is
a party or by which it is bound is required for the execution, delivery and
performance by such Party of this Agreement which has not been duly obtained.

 

  (d) Except for any fees payable by the Seller to Concentric Energy Advisors,
Inc., no broker, finder or other person is entitled to any fees or commissions
in connection with this Agreement or the transaction contemplated herein.

 

5.2 Additional Representations and Warranties of Buyer

 

The Buyer hereby represents and warrants with the Seller that the Buyer has
(i) been represented by counsel, (ii) had the opportunity to make a complete and
thorough review of the OSP Contracts and all related documents, sufficient for
it to understand the benefits and risks of the transactions contemplated by this
Agreement, and (iii) that the Buyer is not relying on any representations or
warranties by the Seller or any person actually or purportedly acting on the
Seller’s behalf with respect to any matter affecting or arising out of or in
connection with the OSP Contracts, except as otherwise expressly set forth in
this Agreement.

 

Page 6



--------------------------------------------------------------------------------

5.3 Additional Representations and Warranties of Seller

 

Seller hereby represents and warrants with the Buyer that:

 

  (a) The Seller has good and valid title to the Purchased Assets, free and
clear of all Encumbrances.

 

  (b) The OSP Contracts (i) constitute valid and binding obligations of the
Seller and to the best knowledge of the Seller constitute valid and binding
obligations of OSP and OSP II, (ii) are in full force and effect, and (iii) upon
receipt of the Consent and Release Agreements, do not prohibit the transfer of
the OSP Contracts hereunder and will continue in full force and effect
thereafter, in each case without breaching the terms thereof or resulting in the
forfeiture or impairment of any rights thereunder.

 

  (c) There is not, under the OSP Contracts, any default or event which, with
notice or lapse of time or both, would constitute a default on the part of
Seller or, to the knowledge of Seller, OSP or OSP II.

 

  (d) There are no actions or proceedings pending or to the knowledge of the
Seller, threatened, against the Seller or its Affiliates relating to the
Purchased Assets or any such actions or proceedings, the subject matter of which
is the Purchased Assets, except to the extent that such actions or proceedings
would be subject to an indemnity obligation of the Seller pursuant to
Section 7.2.

 

  (e) No person has any agreement, option, understanding or commitment, or any
right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement, option or commitment, including convertible securities,
warrants or convertible obligations of any nature, for the purchase from the
Seller of any interest in the Purchased Assets.

 

5.4 Survival of Representations and Warranties

 

  (a) The representations and warranties made by the Seller herein or contained
in any schedule or exhibit attached hereto or other document or certificate
given in order to carry out the transaction contemplated herein shall survive
the Closing and, notwithstanding such Closing or any investigation made by or on
behalf of the Buyer or any other person or any knowledge of the Buyer or any
other person, shall continue in full force and effect for the benefit of the
Buyer.

 

  (b) The representations and warranties made by the Buyer herein or contained
in any schedule or exhibit attached hereto or other document of certificate
given in order to carry out the transaction contemplated herein shall survive
the Closing and, notwithstanding such Closing or any investigation made by or on
behalf of the Seller or any other person or any knowledge of the Seller or any
other person, shall continue in full force and effect for the benefit of the
Seller.

 

Page 7



--------------------------------------------------------------------------------

ARTICLE 6 - COVENANTS

 

6.1 Seller’s Covenants with Respect to the OSP Contracts

 

  (a) During the period from the date of this Agreement to the Closing Date and
subject to the activities contemplated in Exhibit D hereto, the Seller will
conduct its business with respect to the Purchased Assets according to its
ordinary and usual course of business consistent with past practice and will not
amend (or waive any rights under) the OSP Contracts without the Buyer’s prior
written consent or take any action or fail to take any action that would result
in a material breach of the Seller’s obligations under the OSP Contracts.

 

  (b) The Seller shall use reasonable efforts to promptly provide the Buyer with
documents and information regarding operation, dispatch, scheduling and other
matters relevant to the OSP Contracts prior to the Closing Date and which are
available to the Seller. To the extent that the Seller receives any notices
issued prior to the Closing Date pursuant to the terms of the OSP Contracts, the
Seller agrees promptly to forward such notices to the Buyer within five
(5) Business Days from the Seller’s receipt thereof.

 

  (c) The Seller shall make timely payments of all amounts due for periods prior
to the Closing Date under the OSP Contracts.

 

  (d) The Seller shall keep the OSP Contracts in good standing and shall not
take any action or fail to take any action that would result in a breach of the
Seller’s obligations under the OSP Contracts. In the case of a breach by OSP or
OSP II under the OSP Contracts prior to the Closing Date, the Seller shall
cooperate with the Buyer to enforce the provisions of the OSP Contracts.

 

  (e) The Seller shall keep the Purchased Assets free and clear of any and all
Encumbrances except such Encumbrances imposed on account of Buyer or Buyer’s
affiliates.

 

  (f) During the Interim Period, the Seller shall perform its obligations set
out in Exhibit D.

 

  (g) From and after the Closing Date, the Seller shall pay to the Buyer the
amounts due pursuant to and in accordance with the Entitlement Payment
Agreement.

 

6.2 Buyer’s Covenants

 

  (a) The Buyer hereby assumes and agrees to pay, perform or discharge in
accordance with their terms, from and after the Closing Date, to the extent not
heretofore paid, performed or discharged, all liabilities and obligations of the
Seller under the OSP Contracts, except for any obligations or liabilities
arising prior to the Closing Date.

 

Page 8



--------------------------------------------------------------------------------

  (b) During the Interim Period, the Buyer shall perform all obligations assumed
by it pursuant to the temporary entitlement transfer referred to in Exhibit D.

 

  (c) The Buyer shall use reasonable efforts to promptly provide the Seller with
documents and information regarding operation, dispatch, scheduling and other
matters relevant to the OSP Contracts prior to the Closing Date and which are
available to the Buyer.

 

6.3 Consents and Approvals

 

The Seller and the Buyer shall cooperate with each other and (i) promptly
prepare and file all necessary documentation, (ii) effect all necessary
applications, notices, petitions and filings and execute all agreements and
documents, (iii) use all commercially reasonably efforts to obtain all necessary
consents, approvals and authorization of all other parties, necessary or
advisable to consummate the transaction contemplated by this Agreement

 

6.4 Taxes

 

All payments made under this Agreement shall be made without withholding or
deduction for Taxes, provided that the Buyer has provided to the Seller at
Closing and thereafter as reasonably requested by the Seller a Form W-8BEN.

 

ARTICLE 7 - INDEMNIFICATION

 

7.1 Indemnification by Buyer

 

The Buyer shall indemnify, defend and hold harmless the Seller and the Seller’s
officers, directors, agents, employees and Affiliates from and against any and
all Claims relating to or arising out of:

 

  (a) Any material failure of the Buyer to observe or perform any term or
provision of this Agreement or the Entitlement Payment Agreement which is the
Buyer’s obligation to observe or perform;

 

  (b) All liabilities and obligations arising under or relating to the OSP
Contracts from and after the Closing Date; or

 

  (c) Any failure of any representation or warranty made by the Buyer herein to
be true in any material respect.

 

7.2 Indemnification by the Seller

 

The Seller shall indemnify, defend and hold harmless the Buyer, its officers,
directors, agents, employees and Affiliates from and against any and all Claims
relating to or arising; out of:

 

  (a) Any material failure of the Seller to observe or perform any term or
provision of this Agreement, the Entitlement Payment Agreement or the OSP
Contracts which is the Seller’s obligation to observe or perform;

 

Page 9



--------------------------------------------------------------------------------

  (b) All liabilities and obligations arising under or relating to the OSP
Contracts, prior to the Closing Date;

 

  (c) Any failure of any representation or warranty made by the Seller in
Sections 5.1, 5.3 (b) and 5.3 (d) to be true in any material respect; or

 

  (d) Any failure of any representation or warranty made by the Seller in
Sections 5.3 (a), (c) and (e) to be true in any respect.

 

7.3 Indemnification Procedures

 

If any Party intends to seek indemnification under this Article 7 from the other
Party with respect to any Claim, the Party seeking indemnification shall give
the other Party notice of such Claim within fifteen (15) days of the
commencement of, or actual knowledge of, such Claim. The omission of any Party
seeking indemnification under this Article 7 to so notify the other Party of any
such Claim within the time period set forth above shall not relieve such other
Party from any liability which they may have to the Party seeking
indemnification under this Article 7 unless, and only to the extent that, such
omission results in the forfeiture of substantive rights or defenses of such
other Party. With respect to any third party claim, the Party indemnification
shall have the right, at its sole cost and expense, to participate in the
defense of any such Claim. The Party providing indemnification shall not
compromise or settle any such Claim unless such settlement or compromise
includes an unconditional release of the Party seeking indemnification from all
liability arising or that may arise from such Claim and imposes no material
obligations upon the Party seeking indemnification. Each Party agrees that it
will not, without the prior consent of the other Party, settle, compromise or
consent to the entry of any judgment in any pending or threatened Claim, which
consent shall not be unreasonably withheld.

 

ARTICLE 8 - TERMINATION

 

8.1 Grounds for Termination Prior to Closing

 

This Agreement may be terminated at any time prior to Closing;

 

  (a) by the mutual written agreement of the Parties;

 

  (b) by the Seller or the Buyer if Closing shall not have been completed on or
before December 31, 2004, or such other date, if any, as the Buyer and the
Seller shall have agreed to in writing; or

 

  (c) by one Party if the other Party has materially breached its obligations
hereunder and such breach has not been cured within thirty (30) days of written
notification thereof.

 

Page 10



--------------------------------------------------------------------------------

8.2 Effect of Termination.

 

If this Agreement is terminated by the Buyer or the Seller as permitted under
Section 8.1(a) or (b):

 

  (a) the Buyer shall pay to the Seller the Interim Period Refund in accordance
with Exhibit D.

 

  (b) except as provided for in Section 8.2 (a), and with respect to any Party
then in breach, such termination shall be without liability of either Party to
the other Party, or to any of its or their shareholders, directors, officers,
employees, agents, consultants or representatives.

 

ARTICLE 9 - GENERAL PROVISIONS

 

9.1 Expenses

 

Subject to the provisions of Section 8.2(b), each Party is responsible for its
own legal fees and other charges incurred in connection with the preparation of
this Agreement, all negotiations between the Parties, and the consummation of
the transactions contemplated hereby.

 

9.2 Further Assurances

 

Each of the Parties hereto shall from time to time execute and deliver all such
further documents and instruments and do all acts and things as any other party
may reasonably require to effectively carry out or better evidence or perfect
the full intent and meaning of this Agreement.

 

9.3 Entire Agreement

 

Except as specifically provided in this Agreement, this Agreement constitutes
the entire agreement between the Parties in respect of the subject matter hereof
and cancel and supersede any prior agreements, undertakings, declarations,
commitments, representations, written or oral, in respect thereof.

 

9.4 Notices

 

Any demand, notice or communication to be made or given hereunder shall be in
writing and may be made or given by personal delivery or by transmittal by
telecopy or other electronic means of communication addressed to the respective
Party as follows:

 

   

To the Seller:

One NSTAR Way

Westwood, MA 02090

    Attention:   Ellen K. Angley, Vice President, Energy Supply and Transmission
    Fax No.:   (781) 441-8078

 

Page 11



--------------------------------------------------------------------------------

 

   

To the Buyer:

    450 – 1st Street SW    

Calgary, Alberta

   

T2P 5H1

       

Attention:

  Director, Business Development    

Fax No.:

  (403) 920-2421

 

or to such other address or telecopy number as any Party may from time to time
notify the other in accordance with this Section 9.4. Any demand, notice or
communication made or given by personal delivery shall be conclusively deemed to
have been given on the day of actual delivery thereof, or, if made or given by
electronic means of communication, on the first Business Day following the
transmittal thereof.

 

9.5 Announcements

 

No announcement with respect to this Agreement or the transaction contemplated
herein shall be made by either Party without the prior written approval of the
other Party. The foregoing shall not apply to any announcement by a Party
required in order to comply with laws or stock exchange regulations pertaining
to timely disclosure, provided that such Party consults with the other Party
before making any such announcement.

 

9.6 Benefit of the Agreement

 

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

 

9.7 Time

 

Time shall be of the essence. If the date specified in this Agreement for giving
any notice or taking any action is not a Business Day (or if the period during
which any notice is required to be given or any action taken expires on a date
which is not a Business Day) then the date for giving such notice or taking such
action (and the expiration date of such period during which notice is required
to be given or action taken) shall be the next day which is a Business Day.

 

9.8 Assignment

 

Neither of the Parties hereto shall assign its rights or obligations hereunder
without the prior written consent of the other Party.

 

9.9 Counterparts

 

This Agreement may be executed in any number of counterparts each of which shall
be deemed to be an original and all of which taken together shall be deemed to
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such executed
counterpart.

 

Page 12



--------------------------------------------------------------------------------

9.10 Severability

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In respect of any
provision so determined to be unenforceable or invalid, the Parties agree to
negotiate in good faith in order to replace the unenforceable or invalid
provision with a new provision that is enforceable and valid in order to give
effect to the business intent of the original provision to the extent permitted
by law and in accordance with the intent of this Agreement.

 

9.11 Amendments and Waivers

 

No modification of or amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by each of the Parties hereto and
no waiver of any breach of any term or provision of this Agreement shall be
effective or binding unless made in writing and signed by the Party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.

 

9.12 Headings

 

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof and include any agreement
supplemental hereto. Unless something in the subject matter or context is
inconsistent therewith, references herein to Exhibits, Articles and Sections
shall refer to Exhibits, Articles and Sections of this Agreement.

 

9.13 Interpretation

 

In this Agreement words importing the singular number only shall include the
plural and vice versa, and words importing gender shall include all genders and
words importing persons shall include individuals, sole proprietorships,
partnerships, associations, trusts, joint ventures, unincorporated organizations
and corporations and natural persons in their capacities as trustees, executors,
administrators or other legal representatives.

 

9.14 Statutory References

 

Any reference to a statute shall include and shall be deemed to be, a reference
to such statute and to the regulations made pursuant thereto, and all amendments
made thereto and enforced from time to time, and to any statute or regulation
that may be passed that has the effect of supplementing or replacing the statute
so referred to or the regulations made pursuant thereto, and any reference to an
order, ruling or decision shall be deemed to be a reference to such order,
ruling or decision as the same may be varied, amended, modified, supplemented or
replaced from time to time.

 

9.15 Funds

 

All dollar amounts referred to in this Agreement are in US dollars.

 

Page 13



--------------------------------------------------------------------------------

9.16 Exhibits

 

The following are the Exhibits annexed hereto and incorporated by reference and
deemed to be part hereof:

 

Exhibit A    -    OSP Contracts Exhibit B    -    Assignment and Assumption
Agreement Exhibit C    -    Entitlement Payment Agreement Exhibit D    -   
Interim Period Exhibit E    -    Consent and Release from OSP Exhibit F    -   
Consent and Release from OSP II

 

9.17 No Drafting Presumption

 

The Parties acknowledge that their respective legal counsel have reviewed and
participated in settling the terms of this Agreement and the Parties hereby
agree that any rule of construction to the effect that any ambiguity is to be
resolved against the drafting party shall not be applicable in the
interpretation of this Agreement.

 

9.18 Governing Law

 

This Agreement shall be construed and enforced in accordance with the laws of
The Commonwealth of Massachusetts without regard to the conflicts of laws
provisions in effect therein.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties as of the date first above written.

 

TRANSCANADA ENERGY LTD.       BOSTON EDISON COMPANY By:  

/s/ Sean D. McMaster

--------------------------------------------------------------------------------

      By:  

/s/ Ellen K. Angley

--------------------------------------------------------------------------------

Name:   Sean D. McMaster       Name:   Ellen K. Angley Title:   Vice President  
    Title:  

Vice President Energy Supply &

Transmission

By:  

/s/ Kristine L. Delkns

--------------------------------------------------------------------------------

            Name:   Kristine L. Delkns             Title:   Vice-President, Law
           

 

LEGAL

 

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

CONTENT

   

 

Page 14



--------------------------------------------------------------------------------

EXHIBIT A

 

OSP CONTRACTS

 

I. Unit Power Agreement for the Sale of Unit Capacity and Energy from Ocean
State Power to Boston Edison Company dated December 31,1985, as amended.

 

II. Unit Power Agreement for the Sale of Unit 2 Capacity and Energy from Ocean
State Power II to Boston Edison Company dated July 1, 1988, as amended.



--------------------------------------------------------------------------------

EXHIBIT B

 

TO PURCHASE AND SALE AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Assignment and Assumption Agreement (this “Agreement”) made, executed and
delivered on this      day of             , 2004, by and between TRANSCANADA
ENERGY LTD., a Canadian corporation (the “Buyer”), and BOSTON EDISON COMPANY, a
Massachusetts corporation (the “Seller”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
June 23, 2004 (as amended, supplemented or otherwise modified from time to time,
the “Purchase Agreement”), by and between the Seller and the Buyer, the Seller
agreed to sell and the Buyer agreed to buy the Purchased Assets (as defined in
the Purchase Agreement); and

 

WHEREAS, the Purchase Agreement requires that the Seller assign all of its
right, title and interest in, and that the Buyer assume all liabilities and
obligations of the Seller under, the OSP Contracts (as defined in the Purchase
Agreement);

 

NOW THEREFORE, in good consideration of these premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Seller and the Buyer agree as follows:

 

1. Capitalized terms which are used in this Agreement but are not defined in
this Agreement shall have the meaning ascribed to such terms in the Purchase
Agreement.

 

2. As of the Closing Date, the Seller hereby assigns, transfers and sets over to
the Buyer all of the Seller’s rights, title and interest in and to the OSP
Contracts, free and clear of all Encumbrances.

 

3. As of the Closing Date, the Buyer hereby assumes and agrees to pay, perform
or discharge in accordance with their terms, to the extent not heretofore paid,
performed or discharged, all liabilities and obligations of the Seller under the
OSP Contracts except for such liabilities and obligations arising prior to the
Closing Date.

 

4. It is understood and agreed that nothing in this Agreement Shall constitute a
waiver or release of any claims arising out the contractual relationships
between the Seller and the Buyer.

 

5. This Agreement shall inure to the benefit and be enforceable against the
respective successors and assigns of the Seller and the Buyer.



--------------------------------------------------------------------------------

6. This Agreement shall be governed by and construed in accordance with the laws
of The Commonwealth of Massachusetts (regardless of the laws that might
otherwise govern under applicable Massachusetts principles of conflicts of
laws).

 

7. This Agreement is delivered pursuant to and is subject to the Purchase
Agreement. In the event of any conflict between the terms of the Purchase
Agreement and the terms of this Agreement, the terms of the Purchase Agreement
shall prevail.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
respective duly authorized officers of the Seller and the Buyer as of the date
first above written.

 

TRANSCANADA ENERGY LTD. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BOSTON EDISON COMPANY By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT C

 

ENTITLEMENT PAYMENT AGREEMENT



--------------------------------------------------------------------------------

ENTITLEMENT PAYMENT AGREEMENT

 

Between

 

BOSTON EDISON COMPANY

 

and

 

TRANSCANADA ENERGY LTD.

 

December 21, 2004



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1 - DEFINITIONS

   1

1.1

  

Definitions

   1

ARTICLE 2 - ENTITLEMENT PAYMENT

   2

2.1

  

Entitlement Payment

   2

2.2

  

True-Up Amounts

   3

2.3

  

Payment

   3

2.4

  

Financial Assurances

   3

2.5

  

Taxes

   4

ARTICLE 3 - TERM

   4

3.1

  

Term

   4

ARTICLE 4 - DEFAULTS

   4

4.1

  

Boston Edison Defaults

   4

4.2

  

TCE Defaults

   4

ARTICLE 5 - GENERAL PROVISIONS

   5

5.1

  

Expenses

   5

5.2

  

Further Assurances

   5

5.3

  

Entire Agreement

   5

5.4

  

Notices

   5

5.5

  

Benefit of the Agreement

   6

5.6

  

Time

   6

5.7

  

Assignment

   6

5.8

  

Counterparts

   6

5.9

  

Severability

   6

5.10

  

Amendments and Waivers

   6

5.11

  

Headings

   7

5.12

  

Interpretation

   7

5.13

  

Funds

   7

5.14

  

Exhibits

   7

5.15

  

No Drafting Presumption

   7

5.16

  

Governing Law

   7

EXHIBIT A OSP CONTRACTS

    

EXHIBIT B TRUE-UP PERIOD

    

EXHIBIT C FORM W-8BEN

    



--------------------------------------------------------------------------------

ENTITLEMENT PAYMENT AGREEMENT

 

Entitlement Payment Agreement made on this 21st day of December, 2004 by and
between TransCanada Energy Ltd., a Canadian corporation (“TCE”) and Boston
Edison Company, a Massachusetts corporation (“Boston Edison”), each individually
a “Party” and collectively the ‘Parties”

 

WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
June 23, 2004 and the exhibits thereto (as amended, supplemented or otherwise
modified from time to time, the “Purchase Agreement”) by and between TCE and
Boston Edison, Boston Edison agreed to sell and assign and TCE agreed to buy and
assume the OSP Contracts; and

 

WHEREAS, the Purchase Agreement requires that Boston Edison make certain
payments to TCE and, for that purpose, Boston Edison and TCE have agreed to
execute and deliver this Entitlement Payment Agreement;

 

NOW THEREFORE, in good consideration of the execution of the Purchase Agreement,
these premises and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Boston Edison and TransCanada agree
as follows:

 

ARTICLE 1 - DEFINITIONS

 

1.1 Definitions

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith, all capitalized terms shall have the meanings ascribed
thereto as follows:

 

  (a) “Agreement” means this agreement and all amendments made hereto in
accordance with the provisions hereof;

 

  (b) “Business Day” means any day other than a Saturday, Sunday or holiday
which is recognized in The Commonwealth of Massachusetts;

 

  (c) “Closing Date” means the date of this Agreement set out above;

 

  (d) “Form W-8BEN” means Form W-8BEN attached as Exhibit C or any successor
form thereto;

 

  (e) “Insolvency Event” means with respect to Boston Edison the occurrence of
one or more of the following:

 

  (i) a custodian, receiver, liquidator or trustee of it or of any of its
property is appointed or takes possession and such appointment or possession
remains uncontested or in effect for more than 30 days;

 

  (ii) it makes an assignment for the benefit of its creditors or admits in
writing its inability to pay its debts as they mature;

 

  (iii) it is adjudicated bankrupt or insolvent; or an order for relief is
entered under the United States Bankruptcy Code against it;

 

Page 1



--------------------------------------------------------------------------------

  (iv) a petition is filed against it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, whether now or subsequently in effect, and is not stayed or
dismissed within 30 days after filing;

 

  (v) it files a petition in voluntary bankruptcy or seeking relief under any
provision of any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or subsequently in effect; or consents to the filing of any petition
against it under any such law; or consents to the appointment of or taking
possession by a custodian, receiver, trustee or liquidation of it or any of its
property;

 

  (f) “Moody’s” means Moody’s Investors Service, Inc. and its successors;

 

  (g) “OSP” means Ocean State Power, a Rhode Island partnership and party to one
of the OSP Contacts;

 

  (h) “OSP II” means Ocean State Power II, a Rhode Island partnership and party
to one of the OSP Contracts;

 

  (i) “OSP Contracts” means those contracts listed in Exhibit A;

 

  (j) “Prime Rate” means the prime rate published in the “Money Rates” section
of the Wall Street Journal;

 

  (k) “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and its successors;

 

  (l) “Taxes” means all taxes, charges, fees, levies, penalties or other
assessments imposed by any United States federal, state or local or foreign
taxing authority, including, but not limited to, income, excise, property,
sales, transfer, franchise, payroll, withholding, social security or other
taxes, including any interest, penalties, or additions attributable thereto;

 

  (m) “United States Bankruptcy Code” means the Federal Bankruptcy Reform Act of
1978 C11 U.S.C § 101, et seq., as amended and in effect from time to time and
the regulations issued from time to time thereunder.

 

ARTICLE 2 - ENTITLEMENT PAYMENT

 

2.1 Entitlement Payment

 

Boston Edison agrees to pay to TCE monthly, on the first Business Day of each
month following the Closing Date and otherwise in accordance with Section 2.2
and Exhibit B, the amounts set forth below:

 

2004: $                     per month for the months of April through December

 

Page 2



--------------------------------------------------------------------------------

2005: $                  per month

 

2006: $                  per month

 

2007: $                  per month

 

2008: $                  per month

 

2009: $                  per month

 

2010: $                  per month

 

2011: $                  per month for the months of January through September

 

If the Closing Date occurs other than on the first day of a month, the amount
payable by Boston Edison for such month shall be pro rated based on the number
of days in such month following and including the Closing Date and shall be
payable on the Closing Date.

 

2.2 True-Up Amounts

 

The responsible Party shall pay any amounts owing to the other pursuant to
Exhibit B. Such payment shall be made to the Party to receive such payment in
accordance with the provisions set forth in Exhibit B.

 

2.3 Payment

 

All payments required under this Agreement shall be paid by wire transfer of
immediately available funds to an account designated by the Party to receive
such payment. If all or any part of any amount due and payable hereunder shall
not be paid by the owing Party on the date specified herein, interest on the
unpaid amount shall accrue from the due date of such payment until the date that
payment is received and shall be paid to the other Party at the rate per annum
of 2% above the Prime Rate in effect on such due date.

 

2.4 Financial Assurances

 

If at any time throughout the term of this Agreement,

 

  (i) the debt rating on Boston Edison’s long term senior unsecured debt (or, if
unavailable, its corporate credit rating) falls below BBB by S&P or Baa2 by
Moody’s; or

 

  (ii) the debt rating on the long term senior unsecured debt (or, if
unavailable, its corporate credit rating) of any provider of any Performance
Assurance falls below BBB by S&P or Baa2 by Moody’s,

 

then TCE shall be entitled to request that Boston Edison provide TCE with
Performance Assurance, or replacement Performance Assurance in the case of
Section 2.4 (ii), and Boston Edison shall have seven (7) Business Days from the
date of such request to provide TCE with the requested Performance Assurance
“Performance Assurance” means sufficient security in the form and for the term
reasonably satisfactory to TCE, including, but not limited to, one of the
following: a standby irrevocable letter of credit from a financial institution
reasonably acceptable to TCE, or a guarantee by an entity deemed to be
creditworthy by TCE in its sole discretion. Such Performance Assurance shall be
required to be maintained for only that period of time during which the debt
ratings specified in this Section 2.4 are not satisfied.

 

Page 3



--------------------------------------------------------------------------------

2.5 Taxes

 

All payments made under this Agreement shall be made without withholding or
deduction for Taxes, provided that the Buyer has provided to the Seller at
Closing and thereafter as reasonably requested by the Seller a Form W-8BEN.

 

ARTICLE 3 - TERM

 

3.1 Term

 

The term of this Agreement shall commence on the Closing Date and shall remain
in effect until Boston Edison has, after giving effect to the obligations set
forth in Section 2.2, fully paid to TCE the amounts set out in Section 2.1.

 

ARTICLE 4 - DEFAULTS

 

4.1 Boston Edison Defaults

 

In the event that:

 

  (a) Boston Edison defaults in the performance of any of its obligations
hereunder, including without limitation its obligations under Article 2 above,
and fails to remedy such default within five (5) Business Days of notice thereof
from TCE, or

 

  (b) an Insolvency Event occurs or exists in respect of Boston Edison,

 

then Boston Edison shall be considered in default hereof and TCE shall be
entitled to pursue all legal remedies available to it.

 

4.2 TCE Defaults

 

In the event that:

 

  (a) TCE defaults in the performance of any of its obligations hereunder,
including without limitation its obligations under Section 2.2 above, or

 

  (b) TCE defaults under the Assignment and Assumption Agreement and as a result
thereof Boston Edison assumes any obligations or liabilities under the OSP
Contracts,

 

and fails to remedy such default within five (5) Business Days of notice thereof
from Boston Edison, then TCE shall be considered in default hereof and Boston
Edison shall be entitled to pursue all legal remedies available to it.

 

Page 4



--------------------------------------------------------------------------------

ARTICLE 5 - GENERAL PROVISIONS

 

5.1 Expenses

 

Each Party is responsible for its own legal fees and other charges incurred in
connection with the preparation of this Agreement, all negotiations between the
Parties, and the consummation of the transactions contemplated hereby.

 

5.2 Further Assurances

 

Each of the Parties hereto shall from time to time execute and deliver all such
further documents and instruments and do all acts and things as any other party
may reasonably require to effectively carry out or better evidence or perfect
the full intent and meaning of this Agreement.

 

5.3 Entire Agreement

 

Except, as specifically provided in this Agreement, this Agreement and the
Purchase Agreement constitute the entire agreement between the Parties in
respect of the subject matter hereof and cancel and supersede any prior
agreements, undertakings, declarations, commitments, representations, written or
oral, in respect thereof.

 

5.4 Notices

 

Any demand, notice or communication to be made or given hereunder shall be in
writing and may be made or given by personal delivery or by transmittal by
telecopy or other electronic means of communication addressed to the respective
Party as follows:

 

To Boston Edison:

One NSTAR Way

Westwood, MA 02090

 

Attention:     Ellen K. Angley, Vice President, Energy Supply and Transmission

Fax No:         (781) 441-8078

 

To TCE:

 

55 Yonge Street, 8th Floor

Toronto, Ontario

M5E IJ4

 

Attention:     Manager, Eastern Commercial Operation

Fax No:         (416) 869-2056

 

or to such other address or telecopy number as any Party may from time to time
notify the other Party in accordance with this Section 5.4. Any demand, notice
or communication made or given by personal delivery shall be conclusively deemed
to have been given on the day of actual delivery thereof, or, if made or given
by electronic means of communication, on the first Business Day following the
transmittal thereof.

 

Page 5



--------------------------------------------------------------------------------

5.5 Benefit of the Agreement

 

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

 

5.6 Time

 

Time shall be of the essence. If the date specified in this Agreement for giving
any notice or taking any action is not a Business Day (or if the period during
which any notice is required to be given or any action taken expires on a date
which is not a Business Day) then the date for giving such notice or taking such
action (and the expiration date of such period during which notice is required
to be given or action taken) shall be the next day which is a Business Day.

 

5.7 Assignment

 

Boston Edison shall not assign its rights or obligations hereunder without the
prior written consent of TCE, such consent not to be unreasonably withheld. TCE
may assign its rights and obligations hereunder at any time, provided that any
purported assignee shall provide written confirmation to Seller of such party’s
acknowledgement and agreement that such assignment is subject to the terms and
conditions of this Agreement and Seller’s rights and defenses hereunder.

 

5.8 Counterparts

 

This Agreement may be executed in any number of counterparts each of which shall
be deemed to be an original and all of which taken together shall be deemed to
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such executed
counterpart.

 

5.9 Severability

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In respect of any
provision so determined to be unenforceable or invalid, the Parties agree to
negotiate in good faith in order to replace the unenforceable or invalid
provision with a new provision that is enforceable and valid in order to give
effect to the business intent of the original provision to the extent permitted
by law and in accordance with the intent of this Agreement.

 

5.10 Amendments and Waivers

 

No modification of or amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by each of the Parties hereto and
no waiver of any breach of any term or provision of this Agreement shall be
effective or binding unless made in writing and signed by the Party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.

 

Page 6



--------------------------------------------------------------------------------

5.11 Headings

 

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof and include any agreement
supplemental hereto. Unless something in the subject matter or context is
inconsistent therewith, references herein to Exhibits, Articles and Sections
shall refer to Exhibits, Articles and Sections of this Agreement.

 

5.12 Interpretation

 

In this Agreement words importing the singular number only shall include the
plural and vice versa, and words importing gender shall include all genders and
words importing persons shall include individuals, sole proprietorships,
partnerships, associations, trusts, joint ventures, unincorporated organizations
and corporations and natural persons in their capacities as trustees, executors,
administrators or other legal representatives.

 

5.13 Funds

 

All dollar amounts referred to in this Agreement are in US Dollars.

 

5.14 Exhibits

 

The following are the Exhibits annexed hereto and incorporated by reference and
deemed to be part hereof:

 

Exhibit A

   -    OSP Contracts

Exhibit B

   -    True-Up Amounts

Exhibit C

   -    Form W-8BEN

 

5.15 No Drafting Presumption

 

The Parties acknowledge that their respective legal counsel have reviewed and
participated in settling the terms of this Agreement and the Parties hereby
agree that any rule of construction to the effect that any ambiguity is to be
resolved against the drafting party shall not be applicable in the
interpretation of this Agreement.

 

5.16 Governing Law

 

This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Massachusetts without regard to the conflicts of laws
provisions in effect therein.

 

Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties as of the date first above written.

 

TRANSCANADA ENERGY LTD.       BOSTON EDISON COMPANY By:   /s/ Sean D. McMaster  
    By:   /s/ Ellen K. Angley Name:   Sean D. McMaster       Name:   Ellen K.
Angley Title:   Vice President       Title:  

Vice President Energy Supply &

Transmission

 

By:   /s/ Karl Johannson             Name:   Karl Johannson             Title:  

Vice President

Western Power

           

 

LEGAL   /s/ Illegible CONTENT   /s/ Illegible

 

Page 8